Title: From Thomas Jefferson to Henry Dearborn, 21 April 1802
From: Jefferson, Thomas
To: Dearborn, Henry


            
              Th:J. to Genl. Dearborne	
              Apr. 21. 1802.
            The guarding our arms at New London & Manchester stands on totally different ground. the former was at my request, delivered verbally to Governor Monroe about the 15th. of April 1801. certainly not a week sooner or later. the latter was in the time of the insurrection of their slaves and no more chargeable to the Union than the other expences of their militia on that occasion. I should have concieved the former as needing no appropriation, but paiable out of the contingent fund of the time, as the hire of persons to repair the arms, or the house or any thing else occasionally. is it possible there could be no existing fund chargeable with the preservation of the public arms, exposed to destruction under my own eye?
          